 



Exhibit 10.1

 

THIS SUBSCRIPTION AGREEMENT (THIS “AGREEMENT”) RELATES TO AN OFFER AND SALE OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S (AS DEFINED HEREIN) UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of November 21 2017
(the “Execution Date”) by and between Asia Equity Exchange Group, Inc., a Nevada
corporation (the “Company”), and Zhou, Yanru (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and/or Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser, severally and not jointly
with other purchasers, desires to purchase from the Company, securities of the
Company as more fully described in this Agreement;

 

WHEREAS, the offer and sale of the Shares by the Company (the “Offering”) is
being made in reliance upon the provisions of Regulation S (“Regulation S”)
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Act; and

 

NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained, the receipt and sufficiency of which are hereby
acknowledged, the Company and Purchaser agree as follows:

 

1. PURCHASE AND SALE OF COMMON STOCK

 

1.1 Purchase and Sale of Common Stock. Subject to the terms and conditions set
forth herein, the Company is offering to the Purchaser the number of Common
Stock of the Company, par value $0.001 (the “Common Stock”), set forth on the
signature page herein at a price of $3.5 per share of the Common Stock (the unit
price per share, the “Purchase Price Per Share” and the total price, the
“Purchase Price”). The Common Stock are sometimes collectively referred to
herein as the “Shares.”

 

1.2 Closing. The closing of the transactions contemplated hereby shall take
place on a rolling close basis as agreed by the Company and each Purchaser (each
closing being called the “Closing” and such date and time being called the
“Closing Date”).

 

1

 

 

  (a) At the Closing, subject to Section 2 below, the Purchaser shall pay the
remainder of the Purchase Price in immediately available funds or a certified
check, bank draft or money order payable to “Asia Equity Exchange Group, Inc.”,
which must be delivered to Suite 2501A, Skyline Tower, 39 Wang Kwong Road,
Kowloon Bay, Hong Kong. Attn: Mr. Jun Liu. All such checks, bank drafts or money
orders remitted to the Company shall be accompanied by information identifying
the Purchaser, subscription, the Purchaser’s social security or taxpayer
identification number and address.         (b) At the Closing, the Company shall
deliver to the Purchaser its certificates representing purchase.

 

1.3 Up-listing. As soon as practicable after the Closing, the Company shall file
an application to be listed on the NASDAQ Capital Market or such other national
securities exchange as is reasonably acceptable to the Purchaser (together, the
“National Exchanges”). Up-listing will be deemed completed when the Company’s
Common Stock commences trading on one of the National Exchanges. The Company
shall use its commercially reasonable efforts to effect the Up-listing no later
than December 31, 2018 (the “Up-listing Deadline”).

 

1.4 Buy-Back. If Company does not complete Up-listing on or before the
Up-listing Deadline (the “Eligible Up-listing”), the Purchaser, within 30 days
following the Up-listing Deadline, have the right to request the Company, made
in writing, to repurchase all of the Shares (the “Buy-Back Shares”) and pay full
amount of the Purchase Price in cash (“Buy-Back Payment’). The Purchaser and the
Company agree that the Company is only obligated to pay the Buy-Back Payment
after the Purchaser returns and/or cancels all of the Shares. In the event after
the Purchaser notifies the Company in writing to repurchase the Buy-Back Shares
and make the Buy-Back Payment (the “Buy Back Written Notice”), and the Purchaser
does not return or cancel all Buy-Back Shares within fifteen (15) business days
from the date of the Buy-Back Written Notice, the Company is only obligated to
pay an amount of cash equal to the actual number of shares of Buy Back Shares
that the Purchaser actually returns and/or cancels, times the Purchase Price Per
Share.

 

1.5 Lock-up. Each of the Purchasers hereby agrees that until the first
anniversary of the Eligible Up-listing (the “Lock-Up Expiration Date” and such
period as the “Lock-up Period”), the Purchaser shall not, directly or
indirectly, issue, sell, offer or agree to sell, grant any option for the sale
of, pledge, enter into any swap, derivative transaction or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any shares of Common Stock acquired and beneficially owned by
the Purchaser (whether any such transaction is to be settled by delivery of
common shares, other securities, cash or other consideration) or otherwise
dispose (or publicly announce the Purchaser’s intention to do any of the
foregoing) of, directly or indirectly, any such securities. Notwithstanding the
foregoing, the Purchaser may during the Lock-up Period transfer any Common Stock
beneficially owned by the Purchaser (a) to any affiliate of the Purchaser who
agrees to be bound by the provisions hereof or (b) solely for bona fide estate
planning purposes of an Purchaser’s affiliate. The obligations of the Purchaser
under this Section 1.5 shall terminate upon the expiration of the Lock-up
Period.

 

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchaser that:

 

2.4 The Company is duly incorporated in Nevada and is validly existing in good
standing under the laws of Nevada. The Company and each subsidiary, if any, is
not in violation of any of the provisions of its articles of incorporation,
by-laws or other organizational or charter documents, each as may be amended
(the “Internal Documents”). The Company has no subsidiaries and does not have an
equity interest in any other firm, partnership, association or other entity. The
Company is qualified to transact business as a foreign corporation and is in
good standing under the laws of each jurisdiction where the location of its
properties or the conduct of its business makes such qualification necessary,
except where the failure to be so qualified would not have a material adverse
effect on the business, assets, liabilities, results of operations, condition
(financial or otherwise), properties or prospects of the Company.

 

2

 

 

2.5 The Company has all power and authority to: (i) conduct its business as
presently conducted and as proposed to be conducted as described herein; (ii)
enter into and perform its obligations under this Agreement; and (iii) issue,
sell and deliver the Common Stock. The execution and delivery of this Agreement
and the issuance, sale and delivery of the Common Stock has been duly authorized
by all necessary corporate action. Once executed and delivered, this Agreement
will constitute, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and except that no
representation is made herein regarding the enforceability of the Company’s
obligations to provide indemnification and contribution remedies under the
securities laws and subject to the limitations imposed by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

2.6 The Common Stock will be duly and validly issued, fully paid and
non-assessable, and free from all taxes or liens with respect to the issue
thereof and shall not be subject to preemptive rights, rights of first refusal
and/or other similar rights of shareholders of the Company and/or any other
person.

 

2.7 No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its property is
pending or, to the best knowledge of the Company, threatened that (i) could
reasonably be expected to have a material adverse effect on the performance of
this Agreement by the Company or the consummation of any of the transactions
contemplated hereby or thereby, and/or (ii) could reasonably be expected to have
a material adverse effect on the Company’s operations.

 

2.8 The Company is not in (i) violation or default of any provision of its
Internal Documents; (ii) default or material violation of the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject; and/or (iii)
default or material violation of any statute, law, rule, regulation, judgment,
order or decree applicable to the Company of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, as applicable.

 

2.9 Assuming the accuracy of the Purchaser’s representations and warranties set
forth in this Agreement, no registration under the Securities Act of the Common
Stock is required for the offer and sale of the Common Stock to the Purchaser in
the manner contemplated herein. The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under any provision of any mortgage, indenture, lease or other agreement
or instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to the Company or his
properties or assets. Neither the execution and delivery of this Agreement by
the Company, nor the consummation of the transaction contemplated hereby, will
result in the imposition of any security interest upon the Shares.

 

2.10 Securities Compliance and Restricted Shares. All Common Stock are
restricted securities as defined in Rule 144 promulgated under the Securities
Act.

 

2.11 No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Common Stock by any form of
general solicitation or general advertising. The Company has offered the Common
Stock for sale only to “accredited Purchasers” within the meaning of Rule 501
under the Securities Act and as set forth under Exhibit A hereof.

 

2.12 Certain Fees. No brokers fees, finder’s fees or financial advisory fees or
commissions will be payable by the Company with respect to the transactions
contemplated by this Agreement. The Purchaser shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this section that may be due in
connection with the transactions contemplated by this Agreement.

 

3

 

 

2.13 Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any subsidiaries.

 

2.14 No Bad Actors. To the knowledge of the Company, none of the Company, any of
its predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event.

 

3. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to the Company as follows:

 

3.4 Organization. Such Purchaser is either an individual or an entity,
corporate, partnership, limited liability company, duly incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporated or formed with full right, or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder.

 

3.5 Authority. The Purchaser has the requisite power and authority to enter into
and perform this Agreement and to purchase the Common Stock being sold to it
hereunder. The execution, delivery and performance of this Agreement by such
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate, partnership or
limited liability company action, and no further consent or authorization of
such Purchaser or its Board of Directors, stockholders, partners, members, or
managers, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
hereof.

 

3.6 Purchase Entirely for Own Account. This Agreement is made with Purchaser in
reliance upon Purchaser’s representation to the Company, which by Purchaser’s
execution of this Agreement, Purchaser hereby confirms that the Common Stock to
be acquired by Purchaser will be acquired for investment for Purchaser’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, Purchaser further represents that Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Common Stock.

 

3.7 Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Common Stock, and has so evaluated the merits
and risks of such investment.

 

3.8 Ability to Bear Risk. Purchaser understands and agrees that purchase of the
Common Stock is a high risk investment and Purchaser is able to afford and bear
an investment in a speculative venture having the risks and objectives of the
Company, including a risk of total loss of such investment. Purchaser must bear
the substantial economic risks of the investment in the Common Stock
indefinitely because none of the Common Stock may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration(s)
are available. The Purchaser represents that it is able to bear the economic
risk of an investment in the Common Stock and is able to afford a complete loss
of such investment.

 

4

 

 

3.9 Disclosure of Information. Purchaser has been given access to full and
complete information regarding the Company and has utilized such access to
Purchaser’s satisfaction for the purpose of obtaining such information regarding
the Company as Purchaser has reasonably requested. In particular, Purchaser: (i)
has received and thoroughly read and evaluated all the disclosures contained in
this Agreement; and (ii) has been given a reasonable opportunity to review such
documents as Purchaser has requested and to ask questions of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Common Stock and the business and affairs of the Company and to obtain
any additional information concerning the Company’s business to the extent
reasonably available so as to understand more fully the nature of this
investment and to verify the accuracy of the information supplied. The Purchaser
is satisfied that it has received adequate information with respect to all
matters which he/she/it considers material to its decision to make this
investment.

 

3.10 No other documents. In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or other
information (oral or written) other than as stated in this Agreement.

 

3.11 Use of Purchase Price. Purchaser understands, acknowledges and agrees that
management of the Company shall have sole and absolute discretion concerning the
use of the Purchase Price as well as the timing of its expenditures.

 

3.12 Restricted Securities. Purchaser understands that the Common Stock have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act, which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Purchaser’s representations as expressed herein. Purchaser
understands that the Common Stock are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws,
Purchaser must hold the Common Stock indefinitely unless they are registered
with the U.S. Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. Except as otherwise provided herein, Purchaser
acknowledges that the Company has no obligation to register or qualify the
Common Stock. Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Common Stock, and on requirements relating to the Company
that are outside of Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.

 

3.13 No Public Market. Purchaser understands that no public market now exists
for the Common Stock and that the Company has made no assurances that a public
market will ever exist for the Common Stock.

 

3.14 No General Solicitation. The Purchaser is not purchasing the Common Stock
as a result of any advertisement, article, notice or other communication
regarding the Common Stock published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

3.15 Exculpation Among Purchasers. Purchaser acknowledges that it is not relying
upon any Person, other than the Company and its officers and directors, in
making its investment or decision to invest in the Company. Purchaser agrees
that Purchaser is not liable to any other purchasers participated in this
Offering for any action heretofore taken or omitted to be taken by any of them
in connection with the purchase of the Common Stock.

 

3.16 Residence. Purchaser is presently a bona fide resident of the state or
country represented on the signature page hereof and has no present intention of
becoming a resident of any other state, country, or jurisdiction, and the
address and Social Security Number/National Insurance Number (or other
applicable number) or Employer Identification Number/Corporate Tax Reference
Number (or other applicable number) set forth on the signature page hereof are
Purchaser’s true and correct residential or business address and Social Security
Number/National Insurance Number (or other applicable number) or Employer
Identification Number/Corporate Tax Reference Number (or other applicable
number).

 

3.17 The Purchaser has been independently advised as to the restrictions with
respect to trading the Common Stock and with respect to the resale restrictions
imposed by applicable securities laws, confirms that no representation has been
made to it by or on behalf of the Company with respect thereto, acknowledges the
risks relating to an investment therein and of the fact that it may not be able
to resell the Common Stock except in accordance with limited exemptions under
applicable securities legislation and regulatory policy until expiry of the
applicable restriction period and compliance with the other requirements of
applicable law, that the Purchaser (or others for whom it is contracting
hereunder) is solely responsible to find out what these restrictions are and the
Purchaser is solely responsible (and neither the Company is not in any way
responsible) for compliance with applicable resale restrictions and the
Purchaser is aware that it may not be able to resell the Common Stock except in
accordance with limited exemptions under applicable securities laws, and it
agrees that any certificates representing the Common Stock may bear a legend
indicating that the resale of such securities is restricted;

 

5

 

 

3.18 The Purchaser is aware that the Company is not a “reporting company” (as
such term is used in the Securities Exchange Act of 1934, as amended) in the
U.S.;

 

3.19 The Company may complete additional financings, including project
financing, in the future in order to develop the business of the Company and to
fund its ongoing development; there is no assurance that such financings or
project financings will be available and, if available, on reasonable terms;
failure to obtain sufficient additional funds by way of debt or equity
financings or through joint ventures will prevent the continued development of
the business of the Company and any such future financings may have a dilutive
effect on current security holders, including the Purchaser;

 

3.20 The Purchaser is solely responsible (and the Company is not responsible in
any way) for compliance with all applicable hold periods and resale restrictions
under which the Common Stock are subject;

 

3.21 It understands that the purchase of the Common Stock is a highly
speculative investment and that an investment in the Common Stock is suitable
only for sophisticated investors and requires the financial ability and
willingness to accept the possibility of the loss of all or substantially all of
such investment as well as the risks and lack of liquidity inherent in an
investment in the Company;

 

3.22 Confidential Information. The Purchaser agrees that such Purchaser and its
employees, agents and representatives will keep confidential and will not
disclose, divulge or use (other than for purposes of monitoring its investment
in the Company) any confidential information which such Purchaser may obtain
from the Company pursuant to financial statements, reports and other materials
submitted by the Company to such Purchaser pursuant to this Agreement, unless
such information is (i) known to the public through no fault of such Purchaser
or his or its employees or representatives; (ii) becomes part of the public
domain other than by a breach of this Agreement; (iii) becomes known by the
action of a third party not in breach of a duty of confidence; or (iv) is
required to be disclosed to a third party pursuant to any applicable law,
government resolution, or decision of any court or tribunal of competent
jurisdiction; provided, however, that a Purchaser may disclose such information
(i) to its attorneys, accountants and other professionals in connection with
their representation of such Purchaser in connection with such Purchaser’s
investment in the Company, (ii) to any prospective permitted transferee of the
Securities, or (iii) to any general partner or affiliate of such Purchaser, so
long as the prospective transferee agrees to be bound by the provisions of this
Section 5.22.

 

3.23 Regulation S Exemption. The Subscriber acknowledges and agrees that none of
the Shares have been registered under the Securities Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act, and, unless so registered, may not be offered or
sold in the United States or to U.S. Persons (as defined herein), except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in each case only in
accordance with applicable state and provincial securities laws. The Subscriber
understands that the Shares are being offered and sold to him, her or it in
reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth herein in order to determine the applicability of
such exemptions and the suitability of the Subscriber to acquire the Shares. In
this regard, the Subscriber represents, warrants and agrees that:

 

6

 

 

  (i) The Subscriber is not a U.S. Person and is not an affiliate (as defined in
Rule 501(b) under the Securities Act) of the Company and is not acquiring the
Shares for the account or benefit of a U.S. Person. A “U.S. Person” means any
one of the following:

 

  (A) any natural person resident in the United States of America;         (B)
any partnership, limited liability company, corporation or other entity
organized or incorporated under the laws of the United States of America;      
  (C) any estate of which any executor or administrator is a U.S. Person;      
  (D) any trust of which any trustee is a U.S. Person;         (E) any agency or
branch of a foreign entity located in the United States of America;         (F)
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
        (G) any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and         (H) any
partnership, company, corporation or other entity if:

 

  (1) organized or incorporated under the laws of any foreign jurisdiction; and
        (2) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

  (ii) At the time of the origination of contact concerning this Agreement and
the date of the execution and delivery of this Agreement, the Subscriber was
outside of the United States.         (iii) The Subscriber realizes that the
basis for the exemption may not be present if, notwithstanding such
representations, the Subscriber has in mind merely acquiring the Shares for a
fixed or determinable period in the future, or for a market rise, or for sale if
the market does not rise. The Subscriber does not have any such intention.      
  (iv) The Subscriber will not, during the period commencing on the date of
issuance of the Shares and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.         (v) The Subscriber will, after expiration
of the Restricted Period, offer, sell, pledge or otherwise transfer the Shares
only pursuant to registration under the Securities Act or an available exemption
therefrom and, in accordance with all applicable state and foreign securities
laws.         (vi) The Subscriber was not in the United States engaged in, and
prior to the expiration of the Restricted Period will not engage in, any short
selling of or any hedging transaction with respect to the Shares, including
without limitation, any put, call or other option transaction, option writing or
equity swap.         (vii) Neither the Subscriber nor or any person acting on
his behalf has engaged, nor will engage, in any directed selling efforts to a
U.S. Person with respect to the Shares and the Subscriber and any person acting
on his or her behalf have complied and will comply with the “offering
restrictions” requirements of Regulation S under the Securities Act.

 

7

 

 

  (viii) The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.         (ix) Neither the Subscriber nor any person acting on
its behalf has undertaken or carried out any activity for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States, its territories or possessions, for any of the Shares. The
Subscriber agrees not to cause any advertisement of the Shares to be published
in any newspaper or periodical or posted in any public place and not to issue
any circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.         (x) The Subscriber has carefully reviewed
and completed the investor questionnaire annexed hereto as Exhibit A.

 

3.24 No Advertisements or Direct Selling Effort. The Subscriber is not
subscribing for the Shares as a result of or subsequent to any advertisement,
article, notice or other communication published in any newspaper, magazine, or
similar media or broadcast over television or radio or via the Internet, or
presented at any seminar or meeting. The Subscriber has not acquired the Shares
as a result of, and will not itself engage in, any “directed selling efforts”
(as defined in Regulation S) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the Securities Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein.

 

3.25 Legend. The Subscriber acknowledges and agrees that the Shares shall bear a
restricted legend (the “Legend”), in the form and substance as set forth in
Section 4 hereof, prohibiting the offer, sale, pledge or transfer of the
securities, except (i) pursuant to an effective registration statement filed
under the Securities Act, (ii) in accordance with the applicable provisions of
Regulation S, promulgated under the Securities Act, (iii) pursuant to an
exemption from registration provided by Rule 144 under the Securities Act (if
available), and (iv) pursuant to any other exemption from the registration
requirements of the Securities Act or for estate planning purposes (subject to
any escrow restrictions).

 

3.26 Economic Considerations. The Subscriber is not relying on the Company, or
its affiliates or agents with respect to economic considerations involved in
this investment. The Subscriber has relied solely on his or her own advisors.

 

3.27 Compliance with Laws. Any resale of the Shares during the “distribution
compliance period” as defined in Rule 902(f) to Regulation S shall only be made
in compliance with exemptions from registration afforded by Regulation S.
Further, any such sale of the Shares in any jurisdiction outside of the United
States will be made in compliance with the securities laws of such jurisdiction.
The Subscriber will not offer to sell or sell the Shares in any jurisdiction
unless the Subscriber obtains all required consents, if any.

 

3.28 General. Such Purchaser understands that the Common Stock are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Common Stock.

 

4. LEGENDS, ETC.

 

4.1 Legends. Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

8

 

 

“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”

 

4.2 Company’s Refusal to Register Transfer of Shares. The Company shall refuse
to register any transfer of the Shares not made in accordance with (i) the
provisions of Regulation S, (ii) pursuant to an effective registration statement
filed under the Securities Act, or (iii) pursuant to an available exemption from
the registration requirements of the Securities Act.

 

5. MISCELLANEOUS

 

5.4 Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 

5.5 Representations and Warranties. The representations and warranties of the
Company and Purchaser shall survive the Closing and delivery of the Common
Stock.

 

5.6 Indemnification. Purchaser agrees to indemnify and hold harmless the Company
and each director, officer or agent thereof from and against any and all losses,
damages, liabilities and expenses arising out of or in connection with any
breach of, or inaccuracy in, any representation or warranty of the undersigned,
whether contained in this Agreement or otherwise.

 

5.7 Waiver, Amendment. Neither this Agreement nor any provisions hereof shall be
waived, modified, changed, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, change,
discharge or termination is sought.

 

5.8 Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
Company or Purchaser without the prior written consent of each other party.

 

5.9 Section and Other Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

5.10 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

9

 

 

5.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.

 

5.12 Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid or if delivered by facsimile or electronic transmission, on the business
day of such delivery if sent by 6:00 p.m. in the time zone of the recipient, or
if sent after that time, on the next succeeding business day (as evidenced by
the printed confirmation of delivery generated by the sending party’s telecopier
machine):

 

  (a) if to Purchaser:

 

The address included on the signature page.

 

  (b) if to The Company:

 

Asia Equity Exchange Group, Inc..

Suite 2501A, Skyline Tower, 39 Wang Kwong Road,

Kowloon Bay, Hong Kong

Attn: Mr. Jun Liu

 

5.13 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, permitted successors and assigns.

 

5.14 Entire Agreement. This Agreement (including the Exhibit hereto) constitute
the full and entire understanding and agreement between the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties are expressly
canceled.

 

5.15 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.16 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

5.17 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments thereto.

 

5.18 Further Assurances: Each party hereto shall from time to time at the
request of the other party hereto do such further acts and execute and deliver
such further instruments, deeds and documents as shall be reasonably required in
order to fully perform and carry out the provisions of this Agreement. The
parties hereto agree to act honestly and in good faith in the performance of
their respective obligations hereunder.

 

10

 

 

5.19 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof and thereof, nor shall any delay or omission of any party
to exercise any right hereunder and thereunder in any manner impair the exercise
of any such right accruing to it thereafter.

 

5.20 Successors And Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Purchaser, as
applicable, provided, however, that, subject to federal and state securities
laws and as otherwise provided in this Agreement, the Purchaser may assign its
rights and delegate its duties hereunder in whole or in part (i) to a third
party acquiring all or substantially all of its Common Stock in a private
transaction or (ii) to an affiliate, in each case, without the prior written
consent of the Company or the other purchasers participated in this Offering,
after notice duly given by such Purchaser to the Company provided, that no such
assignment or obligation shall affect the obligations of such Purchaser
hereunder and that such assignee agrees in writing to be bound, with respect to
the transferred securities, by the provisions hereof that apply to the
Purchaser. The provisions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

5.21 Signature Page. It is hereby agreed that the execution by the Purchaser of
this Agreement, in the place set forth herein, will constitute agreement to be
bound by the terms and conditions hereof.

 

[Signature pages follows]

 

11

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  Company:         Asia Equity Exchange Group, Inc.         By: /s/ Xiangyu Wang
  Name: Xiangyu Wang   Title: Chief Executive Officer

 

  Purchaser:           /s/ Zhou, Yanru   Name: Zhou, Yanru

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

12

 

 

Asia Equity Exchange Group, Inc.



PURCHASER SIGNATURE PAGE TO



SUBSCRIBTION AGREEMENT

 

Purchaser hereby elects to purchase 4,300,000 shares of Common Stock for a
purchase price of $ US $15,050,000

 

Date (NOTE: To be completed by the Purchaser): November 21, 2017

 



 





If the Purchaser is an INDIVIDUAL, and if purchased with a SPOUSE, or as JOINT
TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:

 

Zhou, Yanru   NA Print Name(s)   Social Security Number(s)            
Signature(s) of Purchaser(s)   Signature       November 21, 2017   RM D2-30B of
KK One, Shangsha Town, Futian District, Shenzhen, Guangdong, China Date  
Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

      Name of Partnership,   Federal Taxpayer Corporation, Limited
Identification Number Liability Company or Trust       By:                   
Name:     State of Organization             Date   Address

 

13

 

 